697 N.W.2d 155 (2005)
472 Mich. 909-924
PEOPLE
v.
ELY
No. 127229.
Supreme Court of Michigan.
June 2, 2005.
SC: 127229, COA: 255293.
On order of the Court, the application for leave to appeal the August 19, 2004 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
CAVANAGH and KELLY, JJ., would hold this case in abeyance for Halbert v. Michigan, *156 ___ U.S. ___, 125 S. Ct. 823, 160 L. Ed. 2d 609 (2005).